COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-360-CV





DOROTHY A. MOREHEAD,                                                       APPELLANTS

VAUGHN R. MOREHEAD, 

AND JAMES P. MOREHEAD, 

III, INDIVIDUALLY AND AS

HEIRS AT LAW OF GLORIA

MOREHEAD, DECEASED	



V.



HISHAM BISMAR, M.D.	APPELLEE



------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants Dorothy A. Morehead, Vaughn R. Morehead, and James P. Morehead, III, individually and as heirs at law of Gloria Morehead, deceased, filed this accelerated appeal of the trial court’s order granting Appellee Hisham Bismar’s motion to dismiss their medical malpractice suit.  We dismiss the appeal for want of jurisdiction.

On January 14, 2008, we notified appellants by letter of our concern that we lacked jurisdiction over the appeal because the order being appealed does not appear to be an appealable interlocutory order, and we indicated that their appeal could be dismissed unless they filed a response showing grounds for continuing the appeal by January 24, 2008.
(footnote: 2)  We have not received a response.

 The order granting appellee’s motion to dismiss expressly provides that it is made pursuant to section 74.351(b) of the civil practice and remedies code.
(footnote: 3)  While an interlocutory order granting a motion to dismiss under section 74.351(l) is appealable,
(footnote: 4) an interlocutory order granting a motion to dismiss under section 74.351(b) is not.
(footnote: 5)
	 Accordingly, we dismiss this appeal for want of jurisdiction.
(footnote: 6)


PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  February 21, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 42.3(a).


3:Tex. Civ. Prac. & Rem. Code Ann.
 § 
74.351(b) (Vernon Supp. 2007).


4:Id.
 § 51.014(a)(10) 
(Vernon Supp. 2007)
.


5:See id.
 § 51.014; 
Jain v. Stafford
, 214 S.W.3d 94, 97 (Tex. App.—Fort Worth 2006, pet. dism’d).


6:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).